UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
      v.                            )                  Criminal No. 10-0298 (PLF)
                                    )
CHARLES IKE EMOR,                   )
                                    )
            Defendant.              )
____________________________________)


                           MEMORANDUM OPINION AND ORDER

               While the post-plea evidentiary hearing with respect to the amount of loss,

restitution and forfeiture is still not concluded despite eight days of testimony, the Court believes

it would be useful for both the Court and the parties to have the Presentence Investigation Report

available to them as soon as possible. While the Court has made no final decisions with respect

to which items from Government Exhibit 204A should be considered in determining the amount

of loss, restitution and forfeiture, it has preliminarily determined that the amount of loss will

exceed $200,000. It has reached this conclusion by preliminarily excluding watches, cuff links

and other jewelry costing less than $150, and certain other items that might in fact have been

legitimate gifts, as well as items recommended for exclusion by Agent McNair in his testimony.

Furthermore, since the Court is not yet ready on the incomplete record before it to make any

decision with respect to the $2,130,493 transferred from Sunrise Academy to Core Ventures, it

will disregard this amount for the time being only.1


       1
               Based on these assumptions, and Government Exhibit 204A, the Court has done
the following calculations:
I.     PERSONAL EXPENDITURES BY DEFENDANT
       AS CALCULATED BY GOVERNMENT
       (INCLUDING TRANSFERS TO CORE)
       (Government Exhibit 204A) :                                                 $2,398,359.89

II.    ITEMS BEING CONSIDERED FOR EXCLUSION

       Watches (costing less than $150)

       $2,424.26                                      $ 2,424.26

       Cuff Links (costing less than $150)

       $1,223.30                                      $ 1,223.30

       Other Jewelry (costing less than $150)

       $280.93                                        $ 280.93

       Certain Miscellaneous Items
       (Goodies from Greece)

       $686                                           $ 686

       Items Recommended for Exclusion
       by Agent McNair

       Govt Exh 82           -   $2,500
       Govt Exh 91           -   $3,190
       Govt Exh 80           -   $2,561
       Govt Exh 81           -   $1,075
       Govt Exhs 86 & 87     -   $3,645
       Govt Exh. 97
       (V8 Titan)            - $20,000                $32,971.00

                                             Total:                  $37,585.49

III.   TRANSFERS FROM SUNRISE ACADEMY
       TO CORE VENTURES                                            $2,130,493.00

              TOTAL OF ITEMS NOT CURRENTLY
              BEING CONSIDERED BY THE COURT:                                       $2,168,078.49

              REMAINING AMOUNT OF LOSS                                             $ 230,281.40

                                                -2-
               Assuming, as the foregoing discussion does, that the amount of loss nevertheless

will exceed $200,000, the Guideline calculations under Section 2B1.1 of the United States

Sentencing Guidelines are as follows: The Base Offense Level is 7; 12 levels are added for the

amount of loss; and 3 levels are deducted for acceptance of responsibility under Section 3E1.1,

yielding an Offense Level of 16. According to the plea agreement, the government believes,

based upon the information now available to it, that the defendant’s Criminal History Category is

III. With an Offense Level of 16, and a Criminal History Category III, the Sentencing Guideline

range would be 27 to 33 months. The parties have agreed, however, pursuant to their Rule

11(c)(1)(C) plea agreement, that the appropriate Guideline sentencing range for Mr. Emor is 8 to

18 months. Thus, even the maximum sentence under the plea agreement would be significantly

less than the Guidelines would provide in view of the Court’s preliminary determination that the

amount of loss exceeds $200,000. With this information now available to the Probation Office,

it is hereby

               ORDERED that the Probation Office shall provide a draft Presentence

Investigation Report to counsel on or before October 27, 2011, and counsel shall submit

objections on or before November 3, 2011; the final report shall be filed on or before

November 4, 2011.

               SO ORDERED.



                                                            /s/________________________
                                                            PAUL L. FRIEDMAN
DATE: October 21, 2011                                      United States District Judge




                                               -3-